                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________
                                                   December 2, 2019

VIA ECF

Hon. Paul A. Crotty
United States District Judge
United States District Court
Southern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                                   Re:      Cegueda-Juarez v. Cleanwear USA 2, Inc., et al.
                                            18-cv-1604-PAC


Your Honor:

        This office represents Plaintiff Lazaro Cegueda (“Plaintiff”) in the above-referenced
matter. Please see attached the parties’ amendment to the settlement agreement, which provides
for attorneys’ fees of $6,750, plus costs of $739, in accordance with the Court’s Order dated
October 25, 2019. The settling parties respectfully request that the Court approve the proposed
amendment and settlement agreement.


                                   Respectfully Submitted,

                                   /s/ Finn Dusenbery
                                   Finn Dusenbery, Esq.
                                   Michael Faillace & Associates, P.C.
                                   Attorneys for Plaintiff


cc:     William H. Ng, Esq. (via ECF)
        Attorney for Defendants




                          Certified as a minority-owned business in the State of New York
